DENY and Opinion Filed November 19, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00974-CV

                  IN RE MATHESON TRI-GAS, INC., Relator

                Original Proceeding from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-14572

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                            Opinion by Justice Whitehill
      Relator’s November 10, 2020 petition for writ of mandamus asks us to compel

the trial court to issue a ruling on the application for temporary restraining order and

injunctive relief. Entitlement to mandamus relief requires relator to show both that

the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the petition and the record before us, we conclude that

relator has failed to show its entitlement to the relief requested. Accordingly, we

deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). Having
denied the petition, we also deny relator’s motion for emergency stay as moot.




                                          /Bill Whitehill/
                                          BILL WHITEHILL
                                          JUSTICE


200974F.P05




                                       –2–